DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see Applicant Arguments/Remarks Made in an Amendment, filed 24 November 2021, with respect to the rejection(s) of claim(s) 1 – 7, 9 – 10, and 14 – 20 under 35 USC 102 and 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Parnis in view of Armstrong (JP2009505689 – in IDS).
Applicant's submission of an information disclosure statement under 37 CFR 1.97(c) with the fee set forth in 37 CFR 1.17(p) on 20 September 2021 prompted the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 609.04(b).  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 10, and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Parnis (US PGPUB 2007/0027497 - previously cited) in view of Armstrong (JP2009505689 – in IDS).  For convenience, examiner refers to related US PGPUB 2007/00256608 to Armstrong.
Regarding claims 1 and 10, Parnis discloses a system comprising: one or more processing elements (e.g. paragraph 55); circuity configured to generate and apply electrical stimulation signals to a patient via one or more sets of electrodes (e.g. paragraphs 39 – 41); and tangible, non-transitory computer-readable media comprising instructions stored therein (e.g. paragraph 42), wherein the instructions, when executed by the one or more processing elements, cause the system to perform functions 
Armstrong teaches it is known to use waveform generation circuitry configured to generate on a plurality of randomly-generated non-pulsed waveforms and signal generation circuitry configured to generate one or more random electrical sitmulation signals based on the randomly-generated non-pulsed waveforms (e.g. paragraphs 112, 139, and 140).  It would have been obvious to one having ordinary skill in the art to modify the signal as taught by Parnis with a signal based on the randomly generated non-pulsed waveforms as taught by Armstrong, since such a modification would provide the predictable results of improving the efficacy of the stimulation while avoiding side effects.
Regarding claim 14, Parnis discloses the claimed invention except for selecting the signal from a library of non-pulsed waveforms.  Armstrong discloses that the random values are selected within a defined range (e.g. paragraph 30) and that that the system comprises a memory for storing the defined range for the random value (e.g. paragraph 46).  This reads on the claimed library because the random value is being selected from the system’s memory.  It would have been obvious to one having ordinary skill in the art .

Claims 2, 15, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Parnis in view of Armstrong, and further in view of Durand et al. (US PGPUB 2013/0138193 – previously cited)
Regarding claims 2 and 15, Parnis discloses the claimed invention except for each waveform having a rise time greater than about 10 microseconds.  Durand teaches it is known to use a pain treatment system wherein each waveform of the plurality of randomly generated non-pulsed waveforms has a rise time greater than about 10 microseconds (e.g. paragraph 23).  It would have been obvious to one having ordinary skill in the art to modify the system as taught by Parnis with the waveforms having a rise time greater than about 10 microseconds as taught by Durand, since such a modification would provide the predictable results of effectively inhibiting the transmission of pain signals through C-fibers.
Regarding claim 20, Parnis discloses the waveform selection circuitry configured to select the plurality of waveforms from the library of non-pulsed waveforms; signal generation circuitry configured to generate one or more random electrical stimulation signals based on the plurality of waveforms selected from the library of non-pulsed waveforms; and therapy application circuitry configured to receive an individual random electrical stimulation signal from the signal generation circuitry, condition the random .

Claims 3 – 7 and 16 – 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Parnis in view of Armstrong, and further in view of Littlewood et al. (US PGPUB 2012/0022612 – previously cited).
Regarding claim 4 and 17, Parnis discloses the claimed invention except for
controlling an individual random electrical stimulation signal to limit RMS current applied to the patient, wherein the RMS current applied to the patient is less than or equal to a configurable maximum RMS current limit.  Littlewood teaches it is known to use a system for electrotherapy, wherein the system controls an individual random electrical stimulation signal to limit RMS current applied to the patient, wherein the RMS current applied to the patient is less than or equal to a configurable maximum RMS current limit (e.g. paragraph 93 and 163).  It would have been obvious to one having ordinary skill in the art to modify the system as taught by Parnis with the RMS current as taught by Littlewood, since such a modification would provide the predictable results of providing a pain treatment sensation in a tolerable pain range.
	Regarding claims 3, 5, 6, 16, 18, and 19, Parnis in view of Littlewood discloses controlling the RMS current as previously mentioned, but does not specifically recite setting an upper and lower RMS limit.  However, finding the optimal or workable ranges requires only routine skill in the art.  Furthermore, finding outside limits is well known in the art.  It would have been obvious to modify the system as taught by Parnis in view of 
	Regarding claim 7, Parnis discloses the system as previously mentioned except for receiving one or more of an upper RMS voltage level setting, a lower RMS voltage level setting, and a maximum RMS current level setting for one of the one or more random waveforms; determining whether any of the received upper RMS voltage level setting, lower RMS voltage level setting, and maximum RMS current level setting would, if implemented, either (i) increase a likelihood that the electrical stimulation signal will cause the patient to experience pain or discomfort or (ii) reduce a likelihood that the electrical stimulation signal will be effective for treating a chronic pain symptom for the patient; and in response to determining that at least one of the received upper RMS voltage level setting, lower RMS voltage level setting, and maximum RMS current level setting would, if implemented, increase a likelihood that the electrical stimulation signal will cause the patient to experience pain or discomfort or reduce the likelihood that the electrical stimulation signal will be effective for treating a chronic pain symptom for the patient, overriding at least one of the received upper RMS voltage level setting, lower RMS voltage level setting, or maximum RMS current level setting with a corresponding different setting determined by the system to one or both (i) not increase a likelihood that the electrical stimulation signal will cause the patient to experience pain or discomfort or (i) not reduce the likelihood that the electrical stimulation signal will be effective for treating a chronic pain symptom for the patient.
	Littlewood teaches it is known to receive one or more of an upper RMS voltage level setting, a lower RMS voltage level setting, and a maximum RMS current level .

9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Parnis in view of Armstrong, and further in view of Chizeck et al. (US PGPUB 2014/0228701 – previously cited).
Regarding claim 9, Parnis discloses the claimed invention except for an individual randomly-generated non- pulsed waveform comprises (i) a positive peak voltage that is limited to a maximum positive peak voltage, and (ii) a negative peak voltage that is limited to a maximum negative peak voltage.  Chizeck teaches it is known to use an individual randomly-generated non- pulsed waveform comprises (i) a positive peak voltage that is limited to a maximum positive peak voltage, and (ii) a negative peak voltage that is limited to a maximum negative peak voltage (e.g. paragraphs 65-66).  It would have been obvious to one having ordinary skill in the art to modify the invention as taught by Parnis with the positive and negative peak voltage limits as taught by Chizeck, since such a modification would provide the predictable results of treating a larger number of patients.

Allowable Subject Matter
Claims 8 and 11 – 13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Applicant's submission of an information disclosure statement under 37 CFR 1.97(c) with the fee set forth in 37 CFR 1.17(p) on 20 September 2021 prompted the THIS ACTION IS MADE FINAL.  See MPEP § 609.04(b).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH M DIETRICH whose telephone number is (571)270-1895.  The examiner can normally be reached on Mon - Fri 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer McDonald can be reached on (571)270-3061.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/JOSEPH M DIETRICH/Primary Examiner, Art Unit 3792